DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species II encompassing claims 1-3, 5-7, and 10-15 in the reply filed on 3/24/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Independent Claim 1 is allowable. The restriction requirement among Species I, II, and III , as set forth in the Office action mailed on 1/24/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/24/22 is partially withdrawn (specifically only the election of species portion have been withdrawn).  Claims 4 and 8-9 , directed to alternative non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claim16-27, directed to independent / distinct inventions remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 16-27 directed to inventions non-elected without traverse.  Accordingly, claims 16-27 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner places the following prior art on the record and distinguishes the teaching therein from the claims.
US 2010/0154422 teaches a coating fabrication method comprising providing engineered granules as aggregates of at least one refractory matrix region (such as core of particle) and at least one shell region of a CMAS mitigation composition (See, for example, abstract, [0033-0039]).  It further teaches thermally consolidating (sintering) the granules on a substrate to form a silicate -resistant barrier coating wherein core forms grains and the CMAS mitigation composition forms grain boundary phases between the grains (See, for example, [0039]).  Unlike the claimed invention, US2010/0154422 does not teach the CMAS mitigation additive for the composition of the shell region as calcium aluminosilicate, instead it teaches it as one of zinc aluminate spinel, alkaline earth zirconates, alkaline earth hafnates, hafnium silicate, zirconium silicate, rare earth gallates, rare earth phosphates, tantalum oxide, beryl, alkaline earth aluminates, rare earth aluminates, and combinations thereof (see, for example, [0011]).  
US 2010/0255260 teaches a coating fabrication method comprising deposition of slurry comprising a mixture of at least one refractory matrix (such mullite / various silicates / oxides ) and CAS (picked from a list of various other species) (See, for example, abstract, [0043-0044]).  It further teaches thermally consolidating (sintering) the coating on a substrate to form an environmental barrier coating (See, for example, [0005, 0031, 0036, 0060]).  Unlike the claimed invention, US2010/0255260 does not teach the initial providing of an engineered granule of the refractory with the CAS; and actually states that “a dispersant may be included in the slurry to mitigate or substantially prevent agglomeration of the mullite,…CAS ([0087]).  It is also silent as to the resulting sintered phase structure so it does not teach that it forms a dispersion of the CAS into grain boundaries when sintered.  With respect to combinability with US 2010/0154422 above, it does not explicitly identify CAS as a CMAS mitigation additive; so US2010/0255260 does not appear to provide predictability for either the intended function (CMAS mitigation ability) nor provide its predictability to form at grain boundaries when used in combination with various refractories when considering the desires of US 2010/0154422.   
US 2015/0297521 teaches a method of forming engineered granules, further wherein a core particle is coated with sodium calcium aluminosilicate (See, for example, [0062]).  It is further directed to pharmaceuticals, and does not teach thermally consolidating the granules to form the claimed grain – grain boundary phase structure.  
WO 2018160195 teaches a method of forming barrier coatings to reduce or eliminate the effects of CMAS infiltration (See, for example, abstract).  It further teaches the protective coating is derived by application and sintering of engineered granules of coated particles with metal oxide cores and an oxidizable metal (Al or Mg) shell thereon; wherein the benefits of the core shell structure appear to be to reduce the amount of material required to be oxidized during thermal treatment (See, for example, abstract, pg 10-12). There is no teaching of CAS as the additive / shell material, nor is there any teaching of a CAS grain boundary phase being formed following thermal consolidation.  
The examiner acknowledges and notes the European Search Report for EP Application No. 20194569.8 as well as the prior art cited therein as provided by Applicant in the 2/19/21 IDS.  The examiner agrees with the findings of the ESR in that the cited NPL therein did not read on the method claims, as neither taught providing an engineered granule as aggregates of refractory matrix and CAS; which upon thermal consolidation of the applied aggregates forms a silicate resistant barrier coating with grains of refractory matrix and the additive CAS dispersed between the grains within the full scope of the claims.

Thus when considering the prior art as a whole is there insufficient teaching to providing an engineered granule as aggregates of refractory matrix and CAS; which upon thermal consolidation of the applied aggregates forms a silicate resistant barrier coating with grains of refractory matrix and the additive CAS dispersed between the grains within the full scope of the claims.  
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712